315 F.2d 630
OAKWOOD CORPORATION et al., Plaintiffs-Appellants,v.UNITED STATES OF AMERICA and Management Services, Inc.,Defendants-Appellees.
No. 15086.
United States Court of Appeals Sixth Circuit.
April 10, 1963.

William C. Wilson, Knoxville, Tenn., (E. L. Joyce, Oak Ridge, Tenn., on the brief), for appellants.
Stephen B. Swartz, Dept. of Justice, Washington, D.C.  (Joseph D. Guilfoyle, Acting Asst. Atty. Gen., J. H. Reddy, U.S. Atty., Alan S. Rosenthal, Attorney, Dept. of Justice, Washington, D.C., on the brief), for appellees.


1
Before McALLISTER, Senior Circuit Judge, O'SULLIVAN, Circuit Judge, and MILLER, District Judge.

ORDER.

2
This Matter came on to be heard upon the briefs of the respective parties, the record on appeal, and the arguments of counsel, and upon due consideration thereof this Court is of the opinion that the order of the District Court granting defendants' motion for summary judgment should be affirmed.


3
Now, Therefore, It Is Ordered that, for the reasons set forth in the memorandum opinion of District Judge Robert L. Taylor, the judgment of the district court may be, and it is, hereby affirmed.